Exhibit 10.33

Noble Corporation

Summary of Director Compensation

Annual Retainer. Noble Corporation plc, a company organized under the laws of
England and Wales, (the “Company”) pays each of its non-employee directors an
annual retainer of $50,000. Under the Noble Corporation Equity Compensation Plan
for Non-Employee Directors, non-employee directors may elect to receive up to
all of the retainer in shares. The number of shares to be issued under the plan
in any particular quarter is generally determined using the average of the daily
closing prices of the shares for the last 15 consecutive trading days of the
previous quarter. No options are issuable under the plan, and there is no
“exercise price” applicable to shares delivered under the plan.

Board Meeting Fees. In addition, the Company pays its non-employee directors a
Board meeting fee of $2,500. The Company pays each member of its committees a
committee meeting fee of $2,500 per meeting. The Company also reimburses
directors for travel, lodging and related expenses they may incur in attending
Board and committee meetings, and related activities in connection with the
duties as director.

Committee Fees. The chair of the audit committee and the compensation committee
receives an annual retainer of $25,000, and the chair of each other standing
Board committee receives an annual retainer of $15,000. The lead director also
receives an annual fee of $20,000.

Equity Compensation. Under the Noble Corporation 1992 Nonqualified Stock Option
and Restricted Share Plan for Nonemployee Directors (the “1992 Plan”) each
annually-determined award of a variable number of restricted shares or
unrestricted shares is made on a date selected by the Board, or if no such date
is selected by the Board, the date on which the Board action approving such
award is taken. Any future award of restricted shares will be evidenced by a
written agreement that will include such terms and conditions not inconsistent
with the terms and conditions of the 1992 Plan as the Board considers
appropriate in each case.